JUSTICE MORRIS
dissents.
¶42 I reluctantly dissent. The Utah Supreme Court recently struck down a similar offset provision on equal protection grounds. Merrill v. Utah Labor Comm’n, (Utah 2009). The Utah offset kicked in once an injured worker had received 312 weeks of workers’ compensation. Merrill, ¶ 1. Montana’s offset law contains no similar delayed trigger. It applies as soon as the injured worker becomes eligible for SSRI benefits. Section 39-71-710, MCA. The Utah offset reduced by fifty *281percent the amount of workers’ compensation benefit that the injured worker may receive. Merrill, ¶ 1. Montana’s offset eliminates entirely any PTD benefits for the injured worker. Section 39-71-710, MCA. The Utah court determined nevertheless that this offset provision could not withstand rational basis scrutiny in that it unfairly singled out workers’ compensation benefits of injured workers over the age of 65 who qualified for social security benefits. Merrill, ¶ 1.1 agree with the analysis of the Utah Supreme Court in Merrill and would strike down the offset provision of §39-71-710, MCA, for similar reasons.
¶43 This Court recently struck down without hesitation under rational basis review a maximum hiring age for new firefighters in §7-33-4107, MCA, on the ground that the cut-off age of 34 was “wholly arbitrary.” Jaksha v. Butte-Silver Bow County, 2009 MT 263, ¶ 24, 352 Mont. 46, 214 P.3d 1248. The Court rejected out of hand the county s argument that the maximum hiring age prolonged the productive life of a firefighter and enabled him to work more safely and efficiently as his physical capabilities declined with age. Jaksha, ¶ 21. The Court concluded that as long as the applicant had mastered the written and physical tests and successfully had completed the interview process the maximum hiring age bore no rational relationship to the statute’s objective of protecting the safety of other firefighters and the public. Jaksha, ¶ 24.
¶44 The same "rational scrutiny with bite” approach used in Jaksha surely would invalidate the legislature’s similar effort to use SSRI eligibility as a proxy for retirement. See G. Gunther, Cases and Materials on Constitutional Law, 12th Ed. at 462 (Foundation Press 1992). The Court instead employs a toothless analysis that permits the legislature to advance the perfectly legitimate task of protecting the economic viability of the workers’ compensation system through the illegitimate means of penalizing injured workers who have qualified for SSRI. The Court applies its toothless approach through its depiction of workers’ compensation and SSRI solely as wage loss replacement systems.
¶45 The Court reaches this result without regard for whether the amount of SSRI for which an injured worker might be eligible even remotely approaches the benefits that the workers’ compensation system provided. I could accept some coordination of benefits to offset the receipt of SSRI, similar to what Montana law does with respect to social security disability benefits. Sections 39-71-701(5), and 39-71-702(4), MCA. Section 39-71-701(5), MCA, reduces, but does not eliminate, workers’ compensation benefits for temporary total *282disability by an amount roughly equal to one-half of the federal benefits. Section 39-71-702(4), MCA, imposes the same reduction on permanent total disability benefits. The offset contained in §39-71-710, MCA, however, eliminates completely an injured worker’s entitlement to any benefits.
¶46 The court in Merrill recognized that SSRI serves an entirely different purpose from the workers’ compensation scheme. Merrill, ¶ 26. The court noted that “[n]either social security retirement benefits nor workers’ compensation are solely wage replacement measures.” Merrill, ¶ 29. A mere five years ago this Court declared without equivocation that “social security retirement benefits are not wage loss benefits.” Reesor v. Mont. State Fund, 2004 MT 370, ¶ 24, 325 Mont. 1, 103 P.3d 1019. The Court nevertheless determines today that SSRI eligibility constitutes a reasonable proxy for retirement and analyzes the offset in §39-71-710, MCA, under the premise that SSRI benefits replace the wage loss benefits provided under the workers’ compensation system.
¶47 The court in Merrill cited at least four distinctions between the workers’ compensation system and SSRI. Merrill, ¶¶ 30-33. First, the programs compute benefits “on entirely different bases and compensate for entirely different eventualities.” Merrill, ¶ 30, quoting West Virginia v. Richardson, 482 S.E.2d 162, 168 (W.Va. 1996). This Court in Reesor also previously defined workers’ compensation and SSRI as “two distinct programs” and rejected the notion that they could “offset one another due to the fact that both programs are based on completely different concepts.” Reesor, ¶ 23.
¶48 The Merrill court explained that Utah had adopted workers’ compensation as a tort liability reform measure. Merrill, ¶ 24. Workers’ compensation benefits represent a substitute for access to the courts for redress for torts “and are not a welfare benefit for wage loss.” Golden v. Westark Community College, 969 S.W.2d 154, 158 (Ark. 1998). Employers pay premiums for insurance from which injured workers receive benefits fin exchange for the employee’s forbearance from suing the employer in tort.” Golden, 969 S.W.2d at 158.
¶49 Injured workers in Montana receive compensation for damages incurred by a work related injury in the form of lost wages, medical services, nursing services, hospital services, and medicines. Section 39-71-704, MCA. Montana’s workers’ compensation system provides no means for a worker to “opt out” of the system unless the employer fails to pay to the workers’ compensation fund, in which case the injured worker may bring a civil action. Section 39-71-515, MCA. Workers’ *283compensation provides the sole remedy for injured workers. Reesor, ¶ 22; §39-71-411, MCA. It cannot be described fairly as a “wage loss” system.
¶50 Second, the Merrill court determined that unlike workers’ compensation, SSRI benefits are not paid in connection with any injury or disability. Merrill, ¶ 31. The federal government pays SSRI benefits only after a person has contributed to the fund. Merrill, ¶ 31. The Arkansas Supreme Court likewise noted that “[sjocial security retirement benefits are provided to persons over age sixty-five regardless of injury .... These benefits are not disability benefits, but are old-age entitlements serving the same function as pension payments.’” Golden, 969 S.W.2d at 158 (quoting Industrial Claim Appeals Office v. Romero, 912 P.2d 62, 67-68 (Colo. 1996)); see also Wal-Mart Stores, Inc. v. Keel, 817 So. 2d 1, 10 (La. 2002). Social security retirement benefits allow participants to receive income after age 65 only if they have contributed adequately to the fund.
¶51 As this Court explained iniüeesor, social security benefits “provide the recipient with supplemental income after he contributes to the program throughout his working life.” Reesor, ¶ 22 (emphasis in original). The West Virginia Supreme Court likewise recognized that SSRI benefits represent “additional compensation paid by insurance as a result of having worked some period of time at some average taxable salary, except as the payments reflect a return of the recipient's wage contributions to the system.”Richardson, 482 S.E.2d at 166. SSRI benefits do not compensate for a workplace injury or replace elements of damage “that might be recovered in a common law action for such an injury.” Richardson, 482 S.E.2d at 166.
¶52 Third, the Merrill court cited Congress’s repudiation of the notion that SSRI constitutes a wage replacement program through its enactment of the Senior Citizen’s Freedom to Work Act, 42 U.S.C. § 402 (2000). Merrill, ¶ 32. Not surprisingly, this Court in Reesor reached the same conclusion. It too noted Congress’s decision to eliminate the earnings limit for workers over age 65 and thereby eliminate the reduction in social security benefits due to wages regardless of the amount of wages earned by persons 65 and older. Reesor, ¶ 24. The court in Golden explained that SSRI benefits have evolved into a benefit more associated with advanced years than a replacement for wage loss in light of the fact that a worker over age 65 can supplement his social security retirement benefits by income from gainful employment. Golden, 969 S.W.2d at 158.
*284¶53 The offset contained in § 39-71-710, MCA, prevents an injured worker in Montana from supplementing his SSRI benefits. The injury prevents the worker from continuing to earn a wage and the offset deprives the injured worker of the wage replacement benefit to which he otherwise would be entitled. This Court noted the irrationality of allowing a forty-year-old injured worker to receive permanent partial disability benefits while a similarly situated sixty-five-year-old worker with an identical injury would receive only an impairment award “due to the fact that he ha[d] reached social security retirement age.” Reesor, ¶ 23. The complete offset in § 39-71-710, MCA, for PTD benefits heightens the irrationality. A worker injured after he has reached eligibility for SSRI receives no wage replacement benefits at all. The worker cannot sue in tort to recover for these losses, however, as workers’ compensation provides the sole remedy. Section 39-71-411, MCA.
¶54 Fourth, the Merrill court determined that the public policy in the Age Discrimination in Employment Act, 29 U.S.C. §623(a)(l) (2 006) (ADEA), further supports the notion that social security retirement benefits represent something different from wage loss benefits “and are not duplicative of workers’ compensation benefits.” Merrill, ¶ 33. The ADEA, among other matters, prohibits an employer from discriminating against any employee “with respect to his compensation, terms, conditions, or privileges of employment, because of such individual’s age.” Merrill, ¶ 33. This provision makes it improper for an employer “to compel its older employees to substitute retirement benefits for disability benefits.” Merrill, ¶ 33. Section 39-71-710, MCA, of course, forces an older employee to substitute entirely SSRI benefits for PTD benefits.
¶55 This forced substitution raises the specter of whether the workers’ compensation scheme provides an adequate substitute remedy ‘for that which might be available in the tort system for such an injury.” Richardson, 482 S.E.2d at 168. The offset provision of Section 39-71-710, MCA, singles out injured workers who have contributed to the economy by working the required number of years to qualify for SSRI benefits and punishes these injured workers by eliminating their workers’ compensation benefits. Though the economic viability of the workers’ compensation scheme represents a worthy and legitimate state interest, I fail to see how “workers’ compensation benefits paid for loss of the ability to earn the same wages and a retirement benefit under social security are duplicative in any respect.” Golden, 969 S.W.2d at 159.
*285¶56 The workers’ compensation system in Montana constitutes a grand bargain in which injured workers forego the possibility of larger awards potentially available through the tort system (the quid) in exchange for a no fault system that provides more certainty of an award (the quo). Sitzman v. Shumaker, 221 Mont. 304, 307-08, 718 P.2d 657, 659 (1986). The offset provision of § 39-71-710, MCA, eviscerates the quid without returning the quo. The Court concedes that this point ‘is subject to honest debate.” Opinion, ¶ 38. I would resolve this honest debate in favor of the injured workers who have foregone their right to seek damages through the tort system and now receive nothing in the form of workers’ compensation benefits upon their eligibility for SSRI.
JUSTICE NELSON joins in the foregoing dissent.